Title: Jonathan Williams, Jr., to the American Commissioners, 31 March 1778
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Nantes March 31. 1778.
The Gabarre which is to carry down the Goods to go on board the Duchesse de Grammont is now loaded and will set off to day unless the weather prevents. I am obliged to take out 92 lbs. of the Salt to make room, yet cannot get all on board. I shall have about 2600 Suits of Cloaths remaining, besides the arms and 55 Cases of Sabres.
I must beg leave to observe to you that the Conditions of Freight expressed in your Letter of the 16. Instant, are widely different from what M. Montieu writes to M. Peltier. You say the Goods are to go at the same Rate of Freight as those already shipped. He says you are to take Ship and all that belongs to her on your own account and Risque. To reconcile this Difference I shall not detain the Ship, which I look upon would be more injurious than the value of the Freight lost; I shall therefore fill up my Bills of Lading without mentioning any Freight. This I trust you will do me the Honour to approve, more especialy as I have only the alternative of doing so or detaining the Ship, which as I before observed would be very expensive, and perhaps, at this critical moment, of still more consequence.
One of the Workmen at the arsenal has desired a Reimbursement of 28 Louis which he was obliged to pay as a Fine at Liege for engaging other Workmen to come hither. He was kept some Time in Prison and came out only on Condition of paying the Fine. The mans plea is thus far good. He was certainly employed for your Service, it was in executing that Service that he was subjected to the Fine and Imprisonment, and by his certificates and Receipt he appears to have paid the money. It appears however odd that he has not made the Complaint before, and his Circumstances do not seem to be affluent enough to have advanced so much money at a Time, and to lay out of it so long. I have promised him to write to you on the Subject, and to communicate your answer. If therefore you will please to give orders I will pay the money after getting all the Proof I can that he has realy paid it, and has not been since reimbursed: My Reason for hesitating in the matter is, that I find a spirit of intrigue and trickery among these people which makes me cautious how I comply with any of their demands. Their Chief M. Mercier has not yet returned, but had the modesty the other day to request I would remit him 10000 Livres on Account. He appears to me to think his Contract a Sine cure which he is to make great profit by and to which I am as much a Slave as if I were his Deputy. It would be well to send me his Contract that the papers of the Magazine may be all together, for I expect we shall have a process with him before we finish. I have the honour to be with the greatest Respect Your Excellencys most obedient and most humble Servant
J Williams J
Their Excellencies The american Ministers
 
Endorsed: March 31st. 1778 Recevd. open from Dr. Franklin April 6th to answer AL
Notation: Jon Williams Nantes 31 march 78
